Citation Nr: 0927522	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-24 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability with left lumbar radiculopathy from 
June 6, 2006 through March 15, 2009.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability with left lumbar radiculopathy from March 16, 
2009.

3.  Entitlement to an initial rating in excess of 10 percent 
for a chin scar.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to May 
2000 and from June 2004 to May 2005.  He also had service in 
the Reserve.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in April and September 2007.


FINDINGS OF FACT

1.  For the period from June 6, 2006 through March 15, 2009, 
the Veteran's service-connected low back disability with left 
lumbar radiculopathy was manifested primarily by complaints 
of pain, forward flexion to at least 70 degrees, and a 
combined range of motion of at least 170 degrees.

2.  Since March 16, 2009, the Veteran's service-connected low 
back disability with left lumbar radiculopathy has been 
manifested primarily by complaints of pain, forward flexion 
to 50 degrees, and a combined range of motion of 150 degrees.

3.  Since June 6, 2006, the Veteran's service chin scar has 
been manifested by no more than one characteristic of 
disfigurement.


CONCLUSIONS OF LAW

1.  For the period from June 6, 2006 through March 15, 2009, 
the schedular criteria for an initial rating in excess of 10 
percent for the service-connected low back disability with 
left lumbar radiculopathy are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2008).  

2.  Since March 16, 2009, the schedular criteria for a rating 
in excess of 20 percent for the service-connected low back 
disability with left lumbar radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237.  

3.  The schedular criteria for an initial rating in excess of 
10 percent for the service-connected chin scar have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7800 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to increased ratings for his service connected 
low back disability and his service-connected chin scar.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

In June 2006 and May 2007, respectively, the RO received the 
Veteran's claims of entitlement to service connection for a 
low back disability and a chin scar.  In May and September 
2007, the RO granted those claims and assigned noncompensable 
ratings for the Veteran's low back disability, effective June 
6, 2006 and the chin scar, effective May 29, 2007.  The 
Veteran disagreed with those ratings, and this appeal ensued.  

During the course of the appeal, the RO raised the Veteran's 
rating for his low back disability to 10 percent, effective 
June 6, 2006, and to 20 percent, effective March 16, 2009.  
The RO also raised the rating for the Veteran's chin scar to 
10 percent, effective May 29, 2007.  Because those ratings 
did not represent a full grant of benefits on appeal, the 
Board retained jurisdiction over the increased rating issues.  
In any event, there is no issue as to providing an 
appropriate application form or completeness of the 
application for an increased rating. 

During the pendency of the appeal, in June 2006, June 2007, 
and February 2009, VA notified the Veteran of the information 
and evidence necessary to substantiate and complete his 
claims for increased ratings.  VA notified the Veteran of the 
evidence to be provided by him, as well the evidence VA would 
attempt to obtain.  VA also notified the Veteran of the 
criteria for rating his service-connected low back disability 
and for his chin scar in the December 2007 and January 2009 
statements of the case.  VA informed the Veteran that in 
order to establish an increased rating for the Veteran's 
service-connected disability, the evidence had to show that 
such disability had worsened and the manner in which such 
worsening had affected the Veteran's employment and daily 
life.  38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Following the notice to the Veteran, the RO fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a 
one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
It is the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, the RO obtained or ensured the presence of the 
Veteran's service treatment and personnel records, including 
the report of a Medical Board in August 2008 and the report 
of a Physical Evaluation Board in September 2008.  VA also 
received records reflecting the Veteran's post-service 
treatment by VA from June 2005 to June 2006, as well as 
records from private health care providers, reflecting the 
Veteran's treatment from February through July 2008.  In 
addition, VA examined the Veteran in March and April 2007, 
September 2007, September 2008, and March 2009.  In June 
2008, VA also received a statement from the Veteran's spouse 
in support of the Veteran's claim.  Finally, VA offered the 
Veteran an opportunity to present additional evidence and 
argument at a hearing in conjunction with his appeal.  
However, he declined that offer. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support either claim; and there is no evidence of any VA 
error in notifying or assisting him that could result in 
prejudice to the Veteran or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports, and lay statements.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran argues that the ratings for his service-connected 
low back disability and chin scar do not adequately reflect 
the level of impairment caused by those disorders.  
Therefore, he maintains that increased ratings are warranted.  
However, after carefully considering those claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
those claims.  Accordingly, the appeal will be denied.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999) (When service connection is granted and an initial 
rating award is at issue (as in this case with respect to 
radiculopathy of the left lower extremity) separate ratings 
can be assigned for separate periods from the time service 
connection became effective.).  The following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Low Back Disability

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The Veteran's service-connected low back disability with 
lumbar radiculopathy is rated in accordance with the General 
Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 10 percent rating 
is warranted when forward flexion of the thoracolumbar spine 
is greater than 60 degrees but not greater than 85 degrees; 
or, when the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, when there is muscle spasm, guarding, or 
localized tenderness which does not result in an abnormal 
gait or abnormal spinal contour; or, when there is a 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent rating is warranted for a low back disability 
when the forward flexion of his thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, when there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).  

Potentially applicable in rating the Veteran's service-
connected low back disability is 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, the Diagnostic Code relevant to rating 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is rated under a formula based on the presence of 
incapacitating episodes.  For VA rating purposes, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1).  A 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1).  

Normal range of motion of the thoracolumbar spine is flexion- 
extension from 0 to 90 degrees, and lateral flexion and 
rotation both from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate 
V (2008).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.

Period from June 6, 2006 through March 15, 2009

For the period from June 6, 2006 through March 15, 2009, the 
probative medical evidence of record demonstrates that the 
Veteran's service-connected low back disability was 
manifested primarily by limitation of motion and complaints 
of pain which occasionally radiated into the lower 
extremities.  However, VA examinations, including those 
performed in April 2007 and September 2008, and the Military 
Medical Board examination conducted in August 2008, show that 
he was able to flex his thoracolumbar spine to at least 70 
degrees and that his combined range of thoracolumbar spine 
motion was accomplished to at least 170 degrees.  Moreover, 
his strength, sensation, and deep tendon reflexes were, 
generally, intact; and the preponderance of the competent 
evidence of record was, generally, negative for flare-ups, 
excess fatigability, or incoordination.  

In addition, the medical evidence was negative for a muscle 
spasm or guarding severe enough to result in an abnormal 
gait.  In fact, the Veteran's gait was reportedly normal, and 
he walked without an assistive device.  Various modalities, 
including physical therapy, medication, a back brace, a TENS 
unit, and epidural injections were, generally, ineffective, 
and the possibility of surgery was discussed.  However, to 
date, the Veteran has declined that surgery.  

Although radiographic studies, such as magnetic resonance 
images (MRIs) performed in March 2006 and February 2008 
revealed several abnormalities, such as a pars defect at L5, 
bilateral spondylolysis, and a grade I listhesis of L5 over 
S1, the preponderance of the evidence, including the reports 
of the August 2008 Medical Board examination and the 
September 2008 VA examination, is negative for an abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The Veteran's radiographic studies are 
also negative for evidence of a vertebral body fracture with 
a loss of 50 percent or more of the height.

As noted above, the Veteran reports that his low back pain 
occasionally radiates to his lower extremities.  However, the 
preponderance of the competent and objective medical evidence 
is, generally, negative for any findings of associated 
numbness or tingling or for evidence of incapacitating 
episodes as defined by VA.  Moreover, he does not demonstrate 
any associated objective neurologic abnormalities, such as 
bowel or bladder impairment.  

In June 2008, the Veteran's wife reported that his back 
disability impaired his ability to walk and made it difficult 
for him to care for and play with his nineteen month old 
daughter.  She also reported that he was unable to perform 
many household chores such as taking the trash out and 
carrying groceries.  Finally, she noted that his back 
disability made it difficult for him to complete a full work 
week, let alone work overtime.

A review of the record discloses that the Veteran's service-
connected back problems have precluded him from performing 
more strenuous occupational tasks and have resulted in his 
assignment to limited duty in the Reserve.  Those 
circumstances notwithstanding, the evidence is negative for 
any findings that he misses work due to his service-connected 
back disability.  Rather, medical records, such as the report 
of his April 2007 VA examination, shows that he has been 
employed full time and that he carries out his job 
requirements reasonably well.  During the March 2007 VA 
examination, the Veteran indicated that the service-connected 
low back disability reportedly had a severe affect on his 
ability to exercise and participate in sports; a moderate 
affect on his ability to drive, perform chores, shop, and 
enjoy recreational activities; and a mild effect on his 
ability to travel.  However, it had no effect on the 
activities of feeding, bathing, dressing, or grooming.  
Additional VA records, such as the report of a December 2005 
consultation with the VA Physical Therapy service and the 
report of his September 2008 VA examination tend to support 
those findings.  Indeed, they suggest that the Veteran can 
perform most of the activities of living independently. 

There are no reports of incapacitating episodes such as to 
warrant a higher rating during this period.

In light of the foregoing, the Board finds that, for period 
from June 6, 2006 through March 15, 2009, the manifestations 
of the Veteran's service-connected low back disability more 
nearly met or approximated the criteria for the currently 
assigned 10 percent rating under Diagnostic Code 5237.  
Therefore, that rating is confirmed and continued, and the 
appeal for a higher rating is denied.  

For the period from March 16, 2009

As noted, a 40 percent rating is warranted when forward 
flexion of the thoracolumbar spine is accomplished to 30 
degrees or less; or, when there is favorable ankylosis of the 
entire thoracolumbar spine under Diagnostic Code 5237.  As 
well, incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months warrant a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5243.  As above, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, are to be evaluated 
under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

Other than a decreased range of motion (flexion to 50 degrees 
and extension to 10 degrees) the Veteran's service-connected 
low back disability remains essentially the same as those 
prior to March 16, 2009.  He continues to report problems 
with lifting and prolonged sitting and standing.  Although he 
notes some weakness in his back, the March 2009 VA 
examination report shows that his strength, sensation, and 
reflexes remain intact, and that his gait remains normal.  
Straight leg raising is positive at 45 degrees on the right 
and 30 degrees on the left.  However, there are no findings 
of objective neurologic disability, and multiple repetitive 
tests result in no change in the Veteran's range of motion or 
level of discomfort.  In addition, the record remains 
negative for any evidence of associated bowel or bladder 
impairment or incapacitating episodes.

Despite his service-connected low back disability, the 
Veteran remains fully employed and can independently perform 
activities of daily living, such as getting in and out of 
bed, getting on and off chairs, bathing, toileting, dressing, 
and feeding.  In fact, the most recent VA examiner's 
assessment was spondylolysis at L5 by history only. 

The report of the March 16, 2009 VA examination is the only 
competent evidence on file in support of the Veteran's claim 
for a rating in excess of the currently assigned 20 percent 
for his service-connected low back disability.  Because the 
findings on that examination meet or more nearly approximate 
the schedular criteria for the 20 percent rating currently in 
effect, an increased rating is not warranted.  Accordingly, 
that potion of the appeal is denied. 

With regard to establishing loss of function due to pain, the 
provisions of the general rating schedule for spinal 
disorders are controlling whether or not there are symptoms 
of pain, and irrespective whether the pain radiates.  The 
Board finds that the effects of pain reasonably shown to be 
due to the Veteran's service-connected low back disability 
are contemplated in the assigned 10 and 20 percent ratings.  
There is no indication that pain, due to disability of the 
lumbar spine, caused functional loss greater than that 
contemplated by the 10 and 20 percent evaluations assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for 
pain is not for assignment. Spurgeon.

Chin Scar

The Veteran's service-connected chin scar is rated in 
accordance with 38 C.F.R. § 4.118, Diagnostic Code 7803 that 
allows a 10 percent disability rating for a superficial, 
unstable scar, that is, one where, for any reason, there is 
frequent loss of covering of skin over the scar.  The current 
10 percent rating is the highest schedular rating available 
under Diagnostic Code 7803.  A higher schedular rating may be 
warranted if the scar is productive of limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2008).  In this case, however, no such limitation has 
been demonstrated.  

Potentially applicable in rating the Veteran's service-
connected chin scar is 38 C.F.R. § 4.118, Diagnostic Code 
7800.  That Diagnostic Code contemplates eight 
characteristics of disfigurement for the purposes of 
evaluation under 38 C.F.R. § 4.118:  (1) A scar 5 inches or 
more (13 or more centimeters) in length; (2) a scar at least 
one-quarter inch (0.6 centimeters) wide at its widest point; 
(3) surface contour of the scar elevated or depressed on 
palpation; (4) scar adherent to the underlying tissue; (5) 
skin hypo or hyperpigmented in an area exceeding 6 square 
inches; (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 square inches 
(39 square centimeters); (7) underlying soft tissue missing 
in an area exceeding 6 square inches (39 square centimeters); 
(8) skin indurated and inflexible in an area exceeding 6 
square inches (39 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1).  Unretouched color 
photographs are to be taken into consideration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800. Note (3).

A 10 percent rating is warranted, where there is one 
characteristic of disfigurement.  A 30 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with 2 or 
3 characteristics of disfigurement.  

During a September 2007 VA examination, the Veteran reported 
that the scar on his chin was sensitive, particularly when 
shaving.  Otherwise, the skin was normal, and there were no 
other findings associated with that scar.  There was no 
depression or elevation of scar surface and no induration or 
inflexibility.  There was no evidence of adherence to or 
damage to any underlying tissue and no gross distortion or 
asymmetry of the chin as a result of the scar.  Moreover, 
there was no evidence of visible or palpable tissue loss.  In 
addition, there was no evidence that the scar was 5 inches or 
more (13 or more centimeters) in length; that it was at least 
one-quarter inch (0.6 centimeters) wide at its widest point; 
that it was discolored.

In sum, the Veteran does not demonstrate more than one 
characteristic of disfigurement associated with the service-
connected scar on his chin.  Absent additional 
characteristics of disfigurement, the Veteran cannot meet or 
more nearly approximate the criteria for a rating in excess 
of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800.  
Accordingly, the preponderance of the objective medical 
evidence of record is aginst an initial rating in excess of 
10 percent for the Veteran's service-connected chin scar, 
continued, and the appeal is denied.

Both Disabilities

There is no evidence of an exceptional or unusual disability 
picture with related factors, such as marked interference 
with employment or frequent periods of hospitalization, so as 
to warrant referral of the case to appropriate VA officials 
for consideration of an extra schedular rating under 38 
C.F.R. § 3.321(b)(1) (2008). The record does not reflect that 
the Veteran was hospitalized for his service-connected back 
disability or chin scar.  In addition, although records 
indicate that the Veteran reported that he was unable to work 
at times due to his back disability, there is no objective 
evidence revealing that his condition caused a marked 
interference with employment, e.g., employers' statements or 
sick leave records, beyond that already contemplated by the 
schedular rating criteria.  In fact, in April 2007, a VA 
examiner noted that the Veteran worked full time and carried 
on his job requirements reasonably well.

Consequently, while the Veteran's lumbar disability and chin 
scar may cause some impairment in his daily activities, there 
is nothing in the record to distinguish his case from the 
cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
10 and 20 percent schedular ratings assigned adequately 
address, as far as can practicably be determined, the average 
impairment of earning capacity due to the Veteran's service-
connected low back disorder and chin scar.  See 38 C.F.R. § 
4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, in the 
absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.

Finally, in view of the holding in Fenderson, the Board has 
considered whether the Veteran is entitled to a "staged" 
rating for his service-connected low back disorder and chin 
scar, as the Court indicated can be done in this type of 
case.  Based upon the record, we find that at no time since 
the Veteran filed his original claim for service connection 
have the disabilities on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

For the period from June 6, 2006 through March 15, 2009, an 
initial rating in excess of 10 percent for low back 
disability with left lumbar radiculopathy is denied.

For the period from March 16, 2009, a rating in excess of 20 
percent for low back disability with left lumbar 
radiculopathy is denied.

An initial rating in excess of 10 percent for a chin scar is 
denied.



______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


